Name: Commission Regulation (EC) No 1835/1999 of 24 August 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  economic analysis
 Date Published: nan

 EN Official Journal of the European Communities25. 8. 1999 L 224/5 COMMISSION REGULATION (EC) No 1835/1999 of 24 August 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomen- clature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 1506/1999 (2), and in particular Article 9 thereof, (1) Whereas the wording to heading 2202 encompasses Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured; (2) Whereas, in order to ensure the uniform application of the Combined Nomenclature, it should be made clear that this heading cover only waters for direct consump- tion as beverages, as is the case of other non-alcoholic beverages of heading 2202; (3) Whereas an additional note should therefore be inserted in Chapter 22 to clarify the content of subheading 2202 10 00, which covers Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured; (4) Whereas the provisions of this Regulation are in accord- ance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Chapter 22 of the Combined Nomenclature in Annex I to Regulation (EEC) No 2658/87 is hereby amended as follows: 1. The following Additional Note 1 is inserted: Subheading 2202 10 00 covers waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, providing they are for direct consumption as a beverage. 2. The present Additional Notes 1 to 10 are renumbered 2 to 11. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 175, 10.7.1999, p. 7.